NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     GLEN JAMES COOPER, Petitioner.

                         No. 1 CA-CR 16-0647 PRPC
                              FILED 8-10-2017


     Petition for Review from the Superior Court in Mohave County
                           No. CR-2010-00681
              The Honorable Steven F. Conn, Judge (Retired)

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Mohave County Attorney’s Office, Kingman
By Matthew J. Smith
Counsel for Respondent

Glen James Cooper, Florence
Petitioner
                             STATE v. COOPER
                            Decision of the Court



                       MEMORANDUM DECISION

Chief Judge Samuel A. Thumma delivered the decision of the Court, in
which Presiding Judge Margaret H. Downie and Judge Kenton D. Jones
joined.


T H U M M A, Chief Judge:

¶1             Petitioner Glen James Cooper seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1 (2017).1 Absent an abuse of
discretion or error of law, this court will not disturb a superior court’s ruling
on a petition for post-conviction relief. State v. Gutierrez, 229 Ariz. 573, 577
¶ 19 (2012). Because Cooper has shown no such error, this court grants
review but denies relief.

¶2           A jury convicted Cooper of child molestation and he was
sentenced to a mitigated term of 11 years in prison. On direct appeal, this
court affirmed, rejecting Cooper’s arguments that the superior court
erroneously allowed the State to amend the indictment and that the
indictment was duplicitous. State v. Cooper, 1 CA-CR 12-0467, 2013 WL
2446055 (Ariz. App. June 4, 2013) (mem. decision).

¶3             Cooper then timely filed this post-conviction relief
proceeding. He claimed ineffective assistance of counsel because counsel:
(1) failed to move to suppress other act evidence; (2) failed to “completely
impeach” the victim with additional inconsistent statements; and (3) failed
to object to the allegedly duplicitous indictment. After the State responded
and Cooper replied, the superior court found no colorable claim and
summarily dismissed. This petition for review followed.

¶4            The superior court dismissed the petition for post-conviction
relief in an order that clearly identified and correctly ruled on the issues
raised. The court did so in a thorough, well-reasoned manner that will allow
any future court to understand the court’s rulings. Under these
circumstances, “[n]o useful purpose would be served by this court



1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                       2
                            STATE v. COOPER
                           Decision of the Court

rehashing the superior court’s correct ruling in a written decision.” State v.
Whipple, 177 Ariz. 272, 274 (App. 1993).

¶5            For these reasons, this court grants review but denies relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3